Exhibit 10.17

 

CONSULTING AGREEMENT

 

This Agreement (“Agreement”), dated March 6, 2013, is entered into by and
between Theodorus Strous, a resident of Portugal (“Strous”), and Scio Diamond
Technology Corporation, a Nevada corporation (“Scio” or the “Company”).

 

RECITALS

 

WHEREAS, the Company produces laboratory-created diamond materials for various
industrial, technology and other applications;

 

WHEREAS, since its inception in 2011 the Company has publicly expressed its
intention to pursue opportunities for its diamond producing technology in the
diamond gemstone industry;

 

WHEREAS, Strous and Michael Monahan (“Monahan”) currently serve as directors of
the Company;

 

WHEREAS, Strous and Monahan possess certain knowledge of and experience with the
diamond gemstone industry;

 

WHEREAS, the Company desires that Strous and Monahan devote time and attention
beyond their duties as directors to identify and explore opportunities that may
exist for the Company to realize commercialization of its technology in the
diamond gemstone industry (the “Purposes”);

 

WHEREAS, the Company’s board of directors (the “Board”) believes it is in the
best interests of the Company to pursue the Purposes;

 

WHEREAS, the Board voted, with Messer’s Strous and Monahan abstaining, in favor
of procuring the services of Strous and Monahan for the Purposes; and

 

WHEREAS, Strous and Monahan are willing to provide their services to the Company
on the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises recited above and the mutual
promises and agreements herein, the parties to this Agreement hereby agrees as
follows:

 

1.             Duties.

 

1.01        Duties.  The Company hereby retains Strous to serve as an
independent consultant for the Company and Strous hereby accepts this position
on the terms and conditions set forth in this Agreement.  Strous shall have such
authority and responsibility, and shall serve in such capacities consistent with
that status, as may from time to time be assigned to him by the Board of
Directors of the Company.  In connection with his role as consultant Strous will
perform those services necessary to the Purposes, expected to include, but not
necessarily be limited to:  coordinating with Monahan, the Board and the
Company’s management to understand the Company’s capabilities in light of the
current and anticipated diamond gemstone

 

--------------------------------------------------------------------------------


 

market; identify appropriate parties at each stage of the distribution chain,
including diamond polishers, jewelry manufacturers, distributors and marketers;
identify and present the Company to potential strategic partners and/in
investors; and to explore opportunities with such strategic partners and/or
investors to commercialize its technology in the diamond gemstone industry.

 

1.02        Performance of Duties.  Strous shall serve the Company and its
subsidiaries faithfully and to the best of his ability, and devote such time as
may reasonably be required to the Purposes during the term of this Agreement.

 

2.             Term and Termination.  This Agreement shall be effective on
March 1, 2013 and may be terminated by either Strous or the Company upon thirty
(30) days written notice.

 

3.             Location.  Strous shall perform his duties from his location in
Portugal.  It is expected, however, that it will be necessary for Strous to
travel to various locations in pursuit of the Purposes.

 

4.             Compensation and Expenses.

 

4.01        Compensation.  During the Term of this Agreement, the Company shall
pay to Strous a monthly fee of $4,000.00.  Payment shall be made by wire
transfer from the Company to the banking institution provided by Strous.  Such
compensation shall be paid on the first of every month during the term of this
Agreement, beginning with the first such payment being due and payable on
March 1, 2013.

 

4.02        Expenses.  The Company shall pay or reimburse Strous for all
reasonable and necessary out-of-pocket expenses incurred by him (including, but
not limited to, travel, telephone, entertainment and office supplies) in the
performance of his duties under this Agreement, subject to the presentment of
appropriate vouchers in accordance with the Company’s normal policies for
expense verification.

 

5.             Miscellaneous

 

5.01        Indemnification.  The Company will pay on behalf of Strous, and his
executors, administrators or assigns, any amount which he is or becomes legally
obligated to pay because of any claim or claims made against him because of any
act or omission or neglect or breach of duty, including any actual or alleged
error or misstatement or misleading statement, which he commits or suffers while
acting in his capacity under this Agreement.  The payments which the Company
will be obligated to make hereunder shall include, inter alia, damages,
judgments, settlements and costs, cost of investigation and costs of defense of
legal actions, claims or proceedings and appeals therefrom, and costs of
attachment or similar bonds; provided, however, that the Company shall not be
obligated to pay fines or other obligations or fees imposed by law or otherwise
which it is prohibited by applicable law from paying as indemnity or for any
other reason.  If a claim under this Agreement is not paid by the Company, or on
its behalf, within ninety (90) days after a written claim has been received by
the Company, the claimant may at any time thereafter bring suit against the
Company to recover the unpaid amount of the claim and if successful in whole or
in part, the claimant shall be entitled to be paid also the expense of
prosecuting such claim.  Costs and expenses (including attorneys’ fees) incurred
by

 

2

--------------------------------------------------------------------------------


 

Strous in defending or investigating any action, suit, proceeding or
investigation shall be paid by the Company in advance of the final disposition
of such matter.

 

5.02        Assignment.  Neither party may transfer or assign any rights or
delegate any obligations hereunder, in whole or in part, whether voluntarily or
by operation of law, without the prior written consent of the other party.  Any
purported transfer, assignment or delegation by either party without compliance
with this Section 5.02 will be null and void and of no force or effect.  This
Agreement shall be binding upon and inure to the benefit of the parties’
successors and lawful assigns.

 

5.03        Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law and shall be construed in the light most favorable to Strous, but if any
provision of this Agreement is held to be prohibited by or unenforceable or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

5.04        Complete Agreement.  This Agreement contains the complete agreement
between the parties with respect to the subject matter hereof and thereof, and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral, which may have related to the subject matter
hereof or thereof in any way.

 

5.05        Counterparts.  This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together, when delivered, will constitute
one and the same instrument.

 

5.06        Governing Law; Choice of Forum.  The internal law, without regard to
conflicts of laws principles, of the State of Nevada will govern all questions
concerning the construction, validity and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement.  Any and every
legal proceeding arising out of or in connection with this Agreement shall be
brought in the appropriate courts of the State of Minnesota;. and each of the
parties hereto consents to the exclusive jurisdiction of such courts.

 

5.07        No Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there by any estoppel to enforce any provisions
of this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

 

 

 

By: Theodorus Strous

 

 

 

 

 

COMPANY:

 

 

 

SCIO DIAMOND TECHNOLOGY CORPORATION, a Nevada corporation

 

 

 

 

 

By:

 

 

Edward S. Adams

 

Its: Chairman

 

--------------------------------------------------------------------------------